U\.§l(§ '~OB

IN AND FOR THE JUDICIAL DISTRICT COURT

66TH DISTRICT HILL-COUNTY E%§§C;§§HRj§§[) HSM
` ,COURT OF C@#§\HINM APPEALS

DCT 12 2015

.HILLSBORO TEXAS

DEWAYNE DoUGLAs wILLIs 'A. APPEALS 36,355-`5 lle€%[§é“?]qlé\©@§i@.@@@?%‘
03/16/15: Writ Of Habeas Corpus [F/Ml§
cert Mail Filed 03/16/15 102 mays

THEREAFTER, On'5/28/2015, WILLIS DEWAYNE DCUGLAS, Tr.‘Ct. NO. 36,355, Filed
with this Court, under WR~41,516-03, the oriqinal application for writ of man~
damus:

'IN THE COURT OF CRIMINAL APPEALS
OF'TEXAS w
NO-_,`iR`_:¢i_ll§-T_§Z

were filed with this Honorable»Court, as ordered by this Court, in doing sol by
submitting the record on the habeas corpus application, as such issues to be in-
vestigated¢ '

Relator, only received, from the Hon. Angela Orr, District Clerk, §ill-County
. Friday MAY 22, 2015, at 10:35 AM `

Relator, by and through pro-se, request of this Honorable Court of Criminal
Appeals, that the Hill-County District Court Clerk Annette M; Nors, noted that
the writ has been filed with Austin 09:54 AM 06/26/2015;

Realtor, is respectfully requesting this Honorable Court of Appeals, based on
the trial Court and District Attorney's Office has declined to respond within

w . . . _ . .
35 days pursuant to Art ll.O7 TCCP, which is now requested, that all issues be
investigated as was in McCree v. Hampton, 824 S.W.Zd 578, 579 (Tex. Crim.App.

1992).

WHEREFORE, it is requested and prayed for that the Honorable_Court, will con-
'strue the reques€ liberally as to the reguirement's .., in all things granted

by and through an evidentiary hearing, instructed by this Honorable Court.

Signed on this Z day oi`¢') c~'ZQ bet ,ZOZ §.
' Respectfully Submitted
'\ ‘ )"

Relator's Signature

CERTIFICA"E OF SERVICE

 

I, DEWAYNE DOUGLAS WILLIS, by and through prd-se, hereby certify that a true
and correct copy of this Motioh Pursuant tot the Court taking¢`original juris-
diction as to more than 165 days elapsed as.to forwarding the application for ll.
07 Writ of Habeas Corpus, a copy hereto, is being sent to the Hon. Clerk‘s Of*

fice, Hill-County, Box 634 Hillsboro, Texas 76645
Signed on':`t:his g day ot'QgI"Dbgb ,20/_5'.

Respecttully Submitted
. v 3 l
l:h?VVV?}/Yl€ VV’r{i¢lS

CC. D.D.W.